Citation Nr: 1722765	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, to include dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1992.

These matters come to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in March 2013; the transcript is of record.

These issues were remanded in January 2015.

In a May 2015 rating decision, the RO granted entitlement to service connection for sleep disorder including insomnia, assigning a 10 percent rating, effective October 24, 2011.  The grant of service connection for a sleep disorder constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that bilateral hearing loss manifested during service, or has been aggravated by active service; rather, the weight of the evidence shows that any increase in disability has been attributed to the natural progression of the condition.  

2.  The weight of the evidence is against a finding that the Veteran's tinnitus manifested during service or is otherwise related to active service.

3.  The weight of the evidence is against a finding that a chronic skin disability manifested during service or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for an award of service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prior to adjudication of the claims, VCAA notice was not issued to the Veteran.  However, these matters were remanded in January 2015 for issuance of compliant notice.  In March 2015, VCAA notice was issued to the Veteran and the claims were readjudicated in a May 2015 Supplemental Statement of the Case.  The Board finds that all notification and development action needed to arrive at a decision on the above claims has been accomplished.  The March 2015 notice letter notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  The letter satisfied the requirements of the VCAA, and the prior error has been cured.  Id.

All necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  Indeed, examinations were conducted per the Board's instructions and such examinations are deemed adequate.  Additionally, the virtual folder contains the Veteran's service treatment records and VA treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

As noted above, the Veteran was afforded VA examinations regarding his service connection claims which are discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss & tinnitus

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, or tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 159 (1993).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104 (c).

If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

In this case, the Veteran's DD Form 214 reflects that he served as an electrical/mechanical equipment repairman.  10/24/2011 Certificate of Release or Discharge From Active Duty.  

The Veteran asserts that he experienced noise exposure during service and he complained of tinnitus during service and following service.  05/19/2013 Hearing Transcript at 3-5.  The Board concedes that the Veteran had noise exposure during active service, thus the in-service element has been established.  

On the Veteran's May 1990 Report of Medical Examination conducted for enlistment purposes, audiometry testing was conducted which showed the following puretone thresholds:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
5
15
40
45
LEFT
0
5
5
15
20
35

He was deemed qualified for service.  01/15/1999 STR-Medical at 58.  

In November 1990, the Veteran underwent audiometry testing which showed the following puretone thresholds:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
10
20
45
35
LEFT
5
5
5
15
15
35

Id. at 68.

An August 1992 Report of Medical Examination conducted for separation purposes showed the following puretone thresholds:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
10
20
45
35
LEFT
5
5
5
15
15
35

In November 2011, the Veteran underwent a VA examination.  He stated that his duty was engineman and then was changed to cook.  He wore ear muffs during service at first then went to the clinic for ear plugs/doubled up hearing protection while in the engine room.  The Veteran stated he sometimes had to remove hearing protection in order to communicate with a co-worker or officer.  Post-service, he reported employment as a registered nurse.  Audiometric testing was conducted which showed puretone thresholds as follows:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
25
30
45
70
65
LEFT
30
40
45
55
65
70

The examiner stated that the test results were not reliable.  The examiner commented that there was poor test reliability.  SRT/PTA/WRS disagreement as well as normal tympanograms with air/bone gap.  The Veteran was reinstructed on test procedure but discrepancies did not resolve.  The Veteran would need to be re-tested by a different audiologist.  12/14/2011 Medical Treatment Record-Government Facility.  Thus, the examiner was unable to render an opinion without resorting to speculation.

In March 2012, the Veteran underwent a VA examination.  Audiometric testing was conducted which showed puretone thresholds as follows:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
20
25
40
65
55
LEFT
10
15
20
30
45
50

The examiner diagnosed sensorineural hearing loss.  The examiner opined that the hearing loss is not likely due to active service.  The examiner noted that there was no shift in hearing from enlistment examination (8/17/92) to separation examination ( 5/15/90).  The examiner commented that hearing loss existed prior to service and was not aggravated beyond the normal progression.  Regarding tinnitus, the Veteran reported that this began when working in the engine room.  His tinnitus was constant, bilaterally, self-perceived as high pitched "eeeee" sounds from an airplane.  The examiner stated that his tinnitus was most likely associated with his bilateral hearing loss and less likely due to service since it was not documented in service treatment records.

In April 2015, the Veteran underwent another VA examination.  Puretone thresholds were as follows:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
35
30
35
55
75
75
LEFT
40
35
35
45
65
65

The examiner opined that the Veteran's hearing loss was not due to service.  The examiner noted that the Veteran was exposed to high levels of noise while in the service.  At the time of entrance into service, he was identified as having hearing loss.  However, the separation audiogram showed no significant threshold shifts throughout the time of service.  Therefore, the examiner opined that it is less likely as not that his hearing loss was aggravated by acoustic trauma during service.  The examiner found that hearing loss existed prior to service and was not aggravated beyond the normal progression in service.  The examiner noted that there was no shift in thresholds between entrance and exit examinations to suggest aggravation during service.  With regard to his tinnitus, the Veteran reported that he first noticed this during his time spent in the military but he was unable to identify a specific event or time when tinnitus was first present.  The examiner commented that tinnitus is a symptom of hearing loss.  He had preexisting hearing loss prior to military service and no significant thresholds.  Therefore, it is less likely as not that his tinnitus is due to military noise exposure.

While hearing loss was not noted on his enlistment examination, elevated thresholds were noted at 4000 and 6000 Hertz, which the March 2012 and April 2015 VA examiners found were indicative of hearing loss.  Thus, both examiners found that he had hearing loss that preexisted service.  Moreover, both examiners opined that his hearing loss was not aggravated beyond the normal progression as there was no significant shift in thresholds upon separation from service.  With regard to his tinnitus, both VA examiners opined that his tinnitus was due to his bilateral hearing loss and that it was not due to his in-service noise exposure.  Given the depth of the VA examination reports, and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - such as the in-service audiometric findings and his subsequent medical treatment and complaints - the Board finds such opinions are important evidence that weigh against a linkage to service.  Based on the current state of record, to include the March 2012 and April 2015 VA examinations and opinions, the Board cannot reach a finding that the Veteran has a hearing loss disability that manifested in service or is otherwise due to or aggravated by his active service.  There is no contrary opinion of record.

The Board has given consideration to the lay evidence from the Veteran pertaining to his bilateral hearing loss and tinnitus.  As detailed above, while the evidence establishes that the Veteran sustained in-service noise exposure, the Veteran does not otherwise have the requisite medical expertise to find that his current hearing loss and tinnitus are due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the disabilities in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In light of the in-service noise exposure, in-service audiometric testing, his lay assertions, and current diagnoses, medical opinions were sought which were negative.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran.  The Veteran has otherwise provided no support for his assertions that his bilateral hearing loss and tinnitus are due to active service.

The Board notes that bilateral hearing loss and tinnitus are chronic diseases subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, as his hearing loss existed prior to service, such provisions are inapplicable here.  

In conclusion, the most probative evidence is against a link between the claimed bilateral hearing loss and tinnitus, and active service.  As the preponderance of the evidence is against the issues, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Skin disability

At the Board hearing, the Veteran testified that during service he sustained a rash all over his body and at one point he treated with Benadryl and lotion.  05/19/2013 Hearing Transcript at 8.  When he was exposed to oil he would experience flare-ups.  Id. at 9.  

A December 1, 1990 service treatment record reflects complaints of itchiness and coughing.  He reported that he was treated for a rash a week prior after swimming in a pool.  He took Benadryl and the itching went away.  There was redness and itching on 60 percent of the body.  01/15/1999 STR-Medical at 27.  A record dated two days later reflects that he was being treated for a probable food allergy.  Id. at 25.  On December 12, 1990, he sought treatment for body rash with itching.  The assessment was urticaria.  Id. at 27.  A December 30, 1990 service treatment record reflects a complaint of itching all over his body.  The assessment was urticaria.  Id. at 21.  An April 1991 service treatment record reflects an assessment of probable heat rash versus allergic dermatitis.  Id. at 13.  A service treatment record dated two days later reflects resolved probable heat rash versus allergic dermatitis.  Id. at 14.  A March 1992 service treatment record reflects itchy skin on the abdomen and both arms.  The assessment was allergic reaction rash - urticaria.  Id. at 7.  An August 1992 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'skin diseases' and reported episodic pruritis which he treats with over-the-counter Benadryl.  Id. at 54.

Due to the documented in-service skin symptoms, treatment, and diagnoses, the Board finds the in-service event element of service connection has been established.  The Board will now turn to evidence related to a current disability.

A July 2005 VA treatment record reflects the Veteran's complaints of rash on his right hand, which started in November 2004 but was worse for two weeks.  He went to a dermatologist and was given Clobetazol.  He had peeling skin on all fingers on the dorsal side of the right hand with no active drainage and no blister.  He was developing some blisters on the left side on the dorsal side.  The assessment was contact dermatitis - most likely due to wearing gloves, as he was employed as a nurse.  11/09/2011 VBMS, Medical Treatment Record-Government Facility at 1-2.

In light of the foregoing evidence, the Board finds a current skin disability has been established.  Next, the Board will address the nexus element of service connection. 

A December 2011 VA examination report reflects a diagnosis of dermatitis in 2011 and atopic urticaria in 1990.  The Veteran reported that the condition comes and goes on the buttocks and legs with itching.  He further reported that the skin would scab after scratching.  On physical examination, the examiner noted that the Veteran had a 10 centimeter x 4 millimeter of poorly demarcated hyperpigmentation pre-tibial areas bilaterally with macular (red dots) lesions consistent with folliculitis or non-specific dermatitis.  They did not resemble urticaria which is typically a hive or blister-like raised area that is red and transient without residual hyperpigmentation and chronic sequeli.  The examiner commented that the current rash is on his legs only (below knees) and not consistent with the rash documented in service; in different place, has different morphology and is chronic with episodic flares instead of acute/episodic.  The examiner opined that the Veteran's current skin condition is less likely than not due to the manifestations and treatments in service.  The current rash is restricted to the leg only (below knees) and not consistent with rash documented in service (the rashes in service were primarily trunk and upper extremities, all over mentioned once and not visible at the examination) in different place, has different morphology (it is not raised/welts) and was chronic with episodic flares instead of acute/episodic.

In April 2015, the Veteran underwent another VA examination.  The examiner opined that the Veteran's skin disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the current rash was restricted to the legs only (below knees) and was not consistent with the rash documented in service.  His service treatment records indicate multiple treatments for urticaria which consisted of red welts/hives. His current rash was not consistent with urticaria.  Not only is his rash in a different place, it has different morphology and is chronic with episodic flares instead of acute/ episodic.  The Veteran's reports of rash all over his body in service are appreciated; however, as stated by the previous C&P the current skin symptoms were found not to be consistent with the rash documented in service.  His current medical records do not include current treatment for urticaria.  His current symptoms were consistent with nonspecific dermatitis, which is a separate skin condition than his rash/urticaria noted in service.  There is no evidence that he continues to have ongoing urticaria based on a review of his records and current physical examination.  His current nonspecific dermatitis is less likely than not related to possible oil exposure in service as he did not have symptoms of nonspecific dermatitis on his lower extremities while on active duty at the time of possible oil exposure.

The Board has given consideration to the Veteran's lay assertions, in-service and post-service treatment records, and the VA opinions of record.  Both the December 2011 and April 2015 VA examiners found no relationship between his current skin disability and the in-service condition, explaining that his current skin disability is in a different place and has a different morphology, and found that his skin disability is not due to oil exposure.  Given the depth of the reports, and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - such as the in-service symptoms and diagnoses and his subsequent medical treatment and complaints - the Board finds such opinions are important evidence that weigh against a linkage to service.  Based on the current state of record, to include the December 2011 and April 2015 VA examinations and opinions, the Board cannot reach a finding that the Veteran has a chronic skin disability that manifested in service or is otherwise due to his active service.  There is no contrary opinion of record.

The Board has given consideration to the lay evidence from the Veteran pertaining to his skin disability, to include his lay assertions regarding skin symptomatology and treatment.  As detailed above, while the evidence establishes that the Veteran sustained skin symptoms during service, he does not have the requisite medical expertise to find that his current skin disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the disability in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In light of the in-service event, his lay assertions, and current diagnosis, medical opinions were sought which were negative.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran.  The Veteran has otherwise provided no support for his assertions that his skin disability is due to active service.

In conclusion, the most probative evidence is against a link between the claimed skin disability and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disability is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


